—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered December 2, 1999, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly rejected, without a hearing, the defendant’s request for disclosure of the redacted portions of the search warrant and supporting documents. The information given to the defendant provided him with a sufficient basis upon which to challenge the warrant as not supported by probable cause (see People v Peterson, 266 AD2d 480). Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.